Citation Nr: 0714676	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-30 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder. 

2.  Entitlement to service connection for a right hip 
disorder. 
  
3.  Entitlement to an effective date earlier than February 
21, 2001 for the assignment of a 40 percent disability rating 
for degenerative joint disease of the thoracolumbar junction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1980 to June 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision.  

In a statement received in August 2006, the veteran appears 
to raise increased rating claims for his service connected 
knee, depression, and rash disabilities.  These issues have 
not been developed for appeal and are referred to the RO for 
appropriate action.  

The issues of service connection for bilateral hip disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2000 rating decision increased the evaluation 
for degenerative joint disease of the thoracolumbar junction 
to 20 percent disabling, effective February 20, 1998.   The 
veteran did not appeal within one year of being notified.  

2.  On February 21, 2001, the RO received an informal claim 
for an increased evaluation for degenerative joint disease of 
the thoracolumbar junction; there are no written 
communications or medical evidence consisting of an informal 
claim for increased subsequent to November 2000 and prior to 
February 21, 2001.  

3.  It was factually ascertainable as of March 21, 2001 that 
the degenerative joint disease of the thoracolumbar junction 
warranted a 40 percent evaluation. 




CONCLUSION OF LAW

The criteria for an effective date prior to February 21, 2001 
for the assignment of a 40 percent evaluation for 
degenerative joint disease of the thoracolumbar junction have 
not been met.  38 U.S.C.A. §§ 5105, 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.151, 3.155, 3.157, 3.400, 4.40, 4.45 
4.71a, Diagnostic Codes (DCs) 5289, 5292, 5293, 5295, 20.302, 
20.1103 (2002 and 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2001 and 
November 2001.  The RO specifically informed the veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially told to submit any evidence in his possession 
pertaining to his claim.  He was also notified of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA and private medical records.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

The veteran contends that he is entitled to an effective date 
earlier than February 21, 2001 for the assignment of a 40 
percent disability rating for a low back disorder.  
Specifically, he asserts that he should be assigned a date in 
1998 when he first submitted evidence of an increase in 
disability.  

A September 1997 rating decision granted service connection 
for the veteran's back disorder and assigned a 10 percent 
evaluation, effective from June 15, 1996.  A November 2000 
rating decision increased the evaluation to 20 percent 
disabling, effective February 20, 1998.  He did not appeal 
within one year of that notice and the November 2000 rating 
action is final.  See 38 U.S.C.A. § 7105(c) ; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  

On February 21, 2001 and March 19, 2001, the RO received a 
claim for an increased evaluation.  Subsequently, an October 
2001 rating decision confirmed the 20 percent evaluation of 
the veteran's back disorder.  Then, a November 2002 rating 
decision increased the rating to 40 percent disabling, 
effective March 19, 2001.  A June 2003 rating decision, 
noting that the November 2002 decision was clearly and 
unmistakably erroneous, granted a 40 percent disability 
evaluation from February 21, 2001.  

In order to constitute a valid notice of disagreement, the 
veteran's statement must express disagreement with a specific 
determination; be in writing; be filed with the office from 
which the veteran received notice of the decision, unless he 
has received notice that his claims file has been transferred 
to another VA office; be filed within one year of the notice 
of decision; and express a desire to contest the result by 
appellate review. Gallegos v. Gober, 289 F.3d 1309, 1314 
(Fed. Cir. 2002); 38 C.F.R. §§ 20.201-20.302 (2005).

The February and March 2001 statements did not express a 
desire for appellate review and did not constitute a notice 
of disagreement of the November 2000 rating action.

Because the veteran did not appeal the November 2000 rating 
decision, it is final and entitlement to an effective date 
based on any claim filed prior thereto is precluded as a 
matter of law.  The February 2001 statement did, however, 
constitute a claim for an increased rating. The veteran is, 
therefore, potentially entitled to an effective date up to 
one year prior to the February 2001 claim, depending on when 
it was ascertainable that an increase in disability occurred. 
See 38 C.F.R. § 3.400(o).  

In fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) ; 38 C.F.R. § 
3.151(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155(a).  When a claim has been filed which meets 
the requirements of 38 C.F.R. § 3.151, an informal request 
for increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155(c).  Further, under certain circumstances, 
reports of examination or hospitalization may be accepted as 
an informal claim for benefits.  See 38 C.F.R. § 3.157.  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon review 
of the claims folder, the Board concludes the February 21, 
2001 statement is the first correspondence subsequent to the 
final November 2000 rating decision that could be construed 
as an informal claim for increase

On February 21, 2001, the veteran submitted a statement 
requesting reconsideration for his back disorder.  The Board 
acknowledges the veteran's argument that he is entitled to a 
40 percent evaluation as of 1998; however, absent a showing 
of clear and unmistakable error (CUE), the effective date of 
the increase cannot be prior to the final November 2000 
rating decision.  Consequently, VA must look at all medical 
evidence and communications from the veteran subsequent to 
the November 2000 rating decision and prior to the February 
21, 2001 informal claim to determine if there was an earlier 
claim for increased benefits.  As indicated above, the Board 
is unable to identify any correspondence during the relevant 
period evidencing an intent to apply for an increased 
evaluation for a low back disorder.  Simply stated, there is 
no correspondence or clinical data that was received between 
the two dates.  Thus, the Board concludes that the date of 
claim for increase is February 21, 2000.  

Having determined that February 21, 2001 is the date of the 
claim for purposes of assigning an effective date, the Board 
must look at the evidence to determine when it was factually 
ascertainable that the criteria for a 40 percent rating for a 
low back disorder were met.  The question presented in this 
case is whether the medical evidence of record supports the 
assignment of a 40 percent evaluation between February 21, 
2000, a year before the date of claim, and February 21, 2001, 
the date of claim upon which the RO supported its assignment 
of an effective date.

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In determining when it is 
factually ascertainable that an increase in disability has 
occurred, the term "increase" means increase to the next 
disability level.  Hazan v. Gober, 10 Vet. App. 511, 519 
(1997).  

The Board notes that disabilities of the lumbar spine are 
evaluated in accordance with VA's Schedule for Rating 
Disabilities, set out at 38 C.F.R. part 4.  Amendments to the 
criteria governing the evaluation of intervertebral disc 
syndrome became effective on September 23, 2002. See Schedule 
for Rating Disabilities; Intervertebral Disc Syndrome, 67 
Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC 5293 (2003)).  Subsequently, in August 2003, 
further amendments were made to the criteria used in rating 
disabilities of the spine, to include disabilities of the 
thoracolumbar spine, effective from September 26, 2003.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 
5235-5243 (2004)).  However, as the question here on appeal 
involves the level of disability between February 21, 2000 
and February 21, 2001, the Board's discussion will be limited 
to the rating criteria in effect at that time.  See 38 
U.S.C.A. § 5110(g).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated in accordance with the criteria set forth in 38 
C.F.R. § 4.71a, DC 5293 (2002).  A non-compensable rating was 
warranted if the condition was postoperative, cured.  38 
C.F.R. § 4.71a, DC 5293.  A 10 percent rating was warranted 
if the condition was mild, and a 20 percent rating was 
warranted if the condition was moderate with recurring 
attacks.  Id.   If the condition was severe, with recurring 
attacks and intermittent relief, a 40 percent rating was 
warranted.  Id.  The highest available schedular evaluation, 
60 percent, was warranted, if the condition was pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.  Id.

Under DC 5295 for lumbosacral strain, a non-compensable 
rating was warranted for slight subjective symptoms only; a 
10 percent rating was warranted for characteristic pain on 
motion; a 20 percent rating was warranted for muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position; and a 40 percent 
disabling for listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.  

Low back disabilities could also potentially be rated under 
other codes, such as the prior version of DC 5289 (pertaining 
to ankylosis) which assigned a 40 percent rating for 
favorable ankylosis and 50 percent for unfavorable ankylosis.  
38 C.F.R. § 4.71a, DC 5289.  Under DC 5292 (pertaining to 
limitation of motion of the lumbar spine), a 10 percent 
rating was warranted for slight limitation of motion, 20 
percent for moderate limitation of motion, and 40 percent for 
severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292.  

These criteria involve loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve may cause limitation of motion of the 
lumbar spine.  VAOPGCPREC 36-97.  As such, the Board must 
also consider whether the disability produces any functional 
loss due to pain on use. DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  See 38 C.F.R. §§ 4.40, 4.45. Where the 
symptomatology demonstrates such considerations, a higher 
schedular evaluation may be warranted.

Based on review of the evidence between February 21, 2000 and 
February 21, 2001, the Board finds that the preponderance of 
the evidence is against the assignment of a 40 percent rating 
prior to February 21, 2001.  The record includes an April 13, 
2000 VA treatment record noting the veteran's chronic low 
back pain.  A July 31, 2000 record from R. V. Brown, M.D. 
noted occasional episodes of low back pain.  Additionally, an 
October 17, 2000 VA treatment record noted chronic non-
radiating low back pain and use of Vioxx.  The VA examination 
in January 2001 revealed flexion of the thoracolumbar spine 
to 60 degrees, with all lateral flexion and rotation to 20 
degrees, with pain.  Even considering the pain on motion, the 
back symptomatology did not approximate a 40 percent rating 
under any criteria prior to February 21, 2001.  

The evidence subsequent to the veteran's February 21, 2001 
claim demonstrates an increase in back pathology.  The 
November 2001 examination for VA purposes revealed a 
significant decrease in back motion with some neurological 
signs.  Consequently, the Board finds that assignment of an 
effective date earlier than February 21, 2001 is not 
appropriate as it is not factually ascertainable that an 
increase in disability occurred prior to that date.  


ORDER

An effective date prior to February 21, 2001 for a 40 percent 
rating for degenerative joint disease of the thoracolumbar 
junction is denied.


REMAND

Service medical records show that the veteran was diagnosed 
with right sacro-illiac strain in December 1981.  Then, in 
August 1986 he complained of right hip pain while playing 
football and an assessment of soft tissue injury was noted.  
Subsequently, in October 1992, the veteran referred to sudden 
pain in the right iliac crest one year before.  

Evidence post-service discharge includes a letter from a Dr. 
Joseph Thomalla, dated in October 1997, noting a diagnosis of 
bilateral dysplasia coxarthrosis.  There is also a December 
2000 examination report for VA purposes which noted that the 
veteran had a hip disability for over 10 years (this appears 
to be from the veteran's assertion to the examiner).  The 
report also noted degenerative joint disease of the bilateral 
hips, and moderate limitation of range of motion and mild to 
moderate functional disability as a result thereof.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this 
case, VA afforded the veteran an examination in December 
2000; however, that report did not address the etiology of 
the veteran's current hip disorders.  Therefore, on remand, 
another examination must be provided to address this issue.  

Accordingly, the case is REMANDED for the following action:

1.	Forward the claims folder to a 
qualified VA physician to review the 
record and render an etiological 
opinion.  The claims folder and a 
copy of this Remand should be 
provided to the examiner and s(he) 
should indicate on the examination 
report that such a review was 
completed.  

The examiner should provide an 
opinion as to whether there is a 50 
percent or greater probability that 
any current left and/or right hip 
disorder is etiologically related to 
the veteran's active service.  The 
examiner should comment on the 
service medical records reflecting 
right hip pain and the October 1989 
report by Dr. Thomalla.  The 
rationale for all opinions expressed 
must be provided.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims 
for service connection for left and 
right hip disorders.  If further 
action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him 
an appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition, if 
in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


